On order of the Court, the application for leave to appeal the January 18, 2018 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall address whether the Court of Appeals erred in its construction of the phrase "services rendered within the city" in the Uniform City Income Tax Ordinance, MCL 141.623. The time allowed for oral argument shall be 20 minutes for each side. MCR 7.314(B)(1).
The City of Grand Rapids and the Taxation Section of the State Bar of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issue presented in *405this case may move the Court for permission to file briefs amicus curiae.